EXHIBIT 10.4


EXECUTION VERSION

AMENDMENT NO. 3 TO NOTE PURCHASE AGREEMENT


This AMENDMENT NO. 3 TO NOTE PURCHASE AGREEMENT (this “Agreement”), is made as
of April 14, 2014, by and among (a) AARON’S, INC., a Georgia corporation
(together with its successors and assigns, the “Company”), AARON INVESTMENT
COMPANY, a Delaware corporation (together with its successors and assigns, “AIC”
and together with the Company, collectively, the “Issuers”), AARON’S PRODUCTION
COMPANY, a Georgia corporation (together with its successors and assigns,
“APC”), 99LTO, LLC, a Georgia limited liability company (together with its
successors and assigns, “99LTO”), AARON’S LOGISTICS, LLC, a Georgia limited
liability company (together with its successors and assigns, “Logistics”),
AARON’S PROCUREMENT COMPANY, LLC, a Georgia limited liability company (together
with its successors and assigns, “Procurement Company”), AARON’S STRATEGIC
SERVICES, LLC, a Georgia limited liability company (together with its successors
and assigns, “Strategic Services”, and, together with the Issuers, APC, 99LTO,
Logistics and Procurement Company, collectively, the “Obligors”), and (b) each
of the Persons holding one or more Notes (as defined below) on the Third
Amendment Effective Date (as defined below) (collectively, the “Noteholders”),
with respect to that certain Note Purchase Agreement, dated as of July 5, 2011,
as amended by that certain Amendment No. 1 to Note Purchase Agreement dated as
of December 19, 2012 and that certain Amendment No. 2 to Note Purchase Agreement
dated as of October 8, 2013 (as amended from time to time and as in effect
immediately prior to giving effect to this Agreement, the “Existing Note
Purchase Agreement” and, as amended pursuant to this Agreement and as may be
further amended, restated or otherwise modified from time to time, the “Note
Purchase Agreement”), by and among the Obligors and each of the Noteholders.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Existing Note Purchase Agreement.
RECITALS:
A.    The Obligors and Noteholders are parties to the Existing Note Purchase
Agreement, pursuant to which the Obligors issued and sold an aggregate principal
amount of $125,000,000 of their 3.75% Senior Notes due April 27, 2018 (as in
effect immediately prior to giving effect to the amendments contemplated by this
Agreement, the “Existing Notes”) to the Noteholders;
B.    The Noteholders are the holders of all outstanding Existing Notes, as of
the date hereof, in the aggregate principal amounts indicated on Annex 1 hereto;
and
C.    The Obligors have requested, and the Noteholders have agreed to, certain
amendments and modifications to the provisions of the Existing Note Purchase
Agreement and the Existing Notes, subject to the terms and conditions set forth
herein.
AGREEMENT:
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Obligors and the Noteholders agree as
follows:

A/75984969.5

--------------------------------------------------------------------------------



1.
AMENDMENTS.

1.1.
Amendments to Existing Note Purchase Agreement.

Subject to the satisfaction of the conditions set forth in Section 3 hereof, the
Existing Note Purchase Agreement is hereby amended by this Agreement in a manner
such that the Note Purchase Agreement (including all schedules and Exhibit A
thereto, but excluding all other exhibits thereto) shall read in its entirety as
set forth on Exhibit A attached hereto.
1.2.
Amendments to Existing Notes.

Subject to the satisfaction of the conditions set forth in Section 3 hereof, the
Existing Notes are hereby automatically, and without any further action, deemed
amended and restated in their entirety to conform to and have the terms provided
in the form of Note attached as Exhibit C hereto (and the form of Existing Note
attached to the Existing Note Purchase Agreement as Exhibit A is hereby amended
and restated in its entirety to conform to the form of Note attached as Exhibit
C hereto); except that the principal amount, registration number and payee set
forth in each Existing Note shall remain the same (the Existing Notes as so
amended and restated, and as may be further amended, restated, supplemented or
otherwise modified from time to time, including any such notes issued in
substitution therefrom pursuant to paragraph 11D of the Note Purchase Agreement,
are collectively referred to herein as the “Notes”). Each Note issued on or
after the Third Amendment Effective Date shall be in substantially the form of
Exhibit C hereto. On the Third Amendment Effective Date, the Issuers shall
execute and deliver a new Note or Notes in the form of Exhibit C hereto in
exchange for, and replacement of, the Existing Notes held by each Noteholder,
registered in the name of such Noteholder, in the aggregate principal amount of
the Existing Notes owing to such Noteholder on the Third Amendment Effective
Date and dated the date of the Third Amendment Effective Date. For the avoidance
of doubt, all accrued and unpaid interest on the Existing Notes from the last
interest payment date in respect of the Existing Notes through and including the
Third Amendment Effective Date shall be paid on the next interest payment date
following the Third Amendment Effective Date.
2.
WARRANTIES AND REPRESENTATIONS.

To induce the Noteholders to enter into this Agreement, each of the Obligors
represents and warrants to each of the Noteholders that as of the Third
Amendment Effective Date (as hereinafter defined):
2.1.
Corporate and Other Organization and Authority.

(a)        Each Obligor is a corporation or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
limited liability company and is in good standing in each jurisdiction in which
such qualification is required by law, other than those jurisdictions as to
which the failure to be so qualified or in good standing could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and

2



--------------------------------------------------------------------------------



(b)        Each of the Obligors has the requisite organizational power and
authority to execute and deliver this Agreement and the Notes and to perform its
obligations hereunder and thereunder.
2.2.
Authorization, etc.

This Agreement and the Notes have been duly authorized by all necessary
corporate or limited liability company action on the part of the Obligors, as
applicable. Each of this Agreement, the Note Purchase Agreement and the Notes
constitutes a legal, valid and binding obligation of the Obligors, enforceable,
in each case, against such Obligor in accordance with its terms, except as such
enforceability may be limited by:
(a)        applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b)        general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
2.3.
No Conflicts, etc.

The execution and delivery by each Obligor of this Agreement and the Notes and
the performance by such Obligor of its obligations under each of this Agreement,
the Note Purchase Agreement and the Notes do not conflict with, result in any
breach in any of the provisions of, constitute a default under, violate or
result in the creation of any Lien upon any property of such Obligor under the
provisions of:
(a)        any charter document, constitutive document, agreement with
shareholders or members, bylaws or any other organizational or governing
agreement of such Obligor;
(b)        any agreement, instrument or conveyance by which such Obligor or any
of its Subsidiaries or any of their respective properties may be bound or
affected; or
(c)        any statute, rule or regulation or any order, judgment or award of
any court, tribunal or arbitrator by which such Obligor or any of its
Subsidiaries or any of their respective properties may be bound or affected.
2.4.
Governmental Consent.

The execution and delivery by the Obligors of this Agreement and the performance
by the Obligors of their respective obligations hereunder and under the Note
Purchase Agreement and the Notes do not require any consents, approvals or
authorizations of, or filings, registrations or qualifications with, any
Governmental Authority on the part of any Obligor.
2.5.
No Defaults.


3



--------------------------------------------------------------------------------



No event has occurred and is continuing and no condition exists which,
immediately before or immediately after giving effect to the amendments provided
for in this Agreement, constitutes or would constitute a Default or an Event of
Default.
2.6.    Representations in Note Purchase Agreement.
After giving effect to this Agreement, the representations and warranties
contained in the Note Purchase Agreement and the Joinder Agreements executed by
APC, 99LTO, Logistics, Procurement Company and Strategic Services are true and
correct in all material respects as of the Third Amendment Effective Date.
2.7.    Amendment Fees.
Except as disclosed in writing to the Noteholders (which may be via e-mail), no
fee or other consideration was or will be paid (a) to the Administrative Agent
(as defined below) or any of the lenders party to the Amended and Restated
SunTrust Agreement (as defined below) in connection with the execution and
delivery thereof, or (b) to any of the Loan Facility Lenders (as defined below)
party to the Amended and Restated SunTrust Loan Facility Agreement (as defined
below) in connection with the execution thereof.
3.
CONDITIONS TO EFFECTIVENESS OF AMENDMENTS.

The amendment of the Existing Note Purchase Agreement as set forth in this
Agreement shall become effective as of the date first written above (the “Third
Amendment Effective Date”), provided that each of the following conditions shall
have been satisfied:
(a)     the Noteholders shall have received a fully executed copy of this
Agreement executed by the Obligors and the Noteholders;
(b)    the Issuers shall have issued to each Noteholder a new Note in the
principal face amount set forth on Annex 1 hereto in substantially the form
Exhibit C hereto, in exchange for such Noteholder’s Existing Notes;
(b)     the representations and warranties set forth in Section 2 of this
Agreement shall be true and correct on such date;
(c)    the Noteholders shall have received fully executed copies of the
following:
(i)     that certain Note Purchase Agreement, dated as of the Third Amendment
Effective Date (the “2014 MetLife NPA”), by and among the Issuers and
Metropolitan Life Insurance Company and/or one or more of its affiliates or
managed funds (collectively, the “MetLife Purchasers”), pursuant to which the
MetLife Purchasers shall have agreed to purchase, $75,000,000 in aggregate
principal amount of the Issuers’ 4.75% Series B Senior Notes due April 14, 2021,
(ii)     that certain Note Purchase Agreement, dated as of the Third Amendment
Effective Date (the “2014 Prudential NPA”), by and among the Issuers and

4



--------------------------------------------------------------------------------



Prudential Insurance Company of America and/or one or more of its affiliates or
managed funds (collectively, the “Prudential Purchasers”), pursuant to which the
Prudential Purchasers shall have agreed to purchase, $225,000,000 in aggregate
principal amount of the Issuers’ 4.75% Series A Senior Notes due April 14, 2021,
(iii)     that certain Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of the Third Amendment Effective Date (the “Amended and
Restated SunTrust Agreement”), by and among the Company, SunTrust Bank, as
Administrative Agent (the “Administrative Agent”) and each of the lenders party
thereto, pursuant to which such lenders shall have agreed to provide to the
Company revolving loans of up to $200,000,000 and term loans of $126,250,000,
(iv)     that certain Third Amended and Restated Loan Facility Agreement, dated
as of the Third Amendment Effective Date (the “Amended and Restated SunTrust
Loan Facility Agreement”), by and among the Company, SunTrust and the other
financial institutions party thereto (the “Loan Facility Lenders”),
(v)     each of the subsidiary guarantee agreements executed in respect of the
2014 MetLife NPA, the 2014 Prudential NPA, the Amended and Restated SunTrust
Agreement and the Amended and Restated SunTrust Loan Facility Agreement
(collectively, the “2014 Subsidiary Guarantees”), and
(vi)     each of the other documents, instruments and agreements executed and/or
delivered in connection with any of the foregoing (together with the 2014
MetLife NPA, the 2014 Prudential NPA, the Amended and Restated SunTrust
Agreement, the Amended and Restated SunTrust Loan Facility Agreement and the
2014 Subsidiary Guarantees, collectively, the “2014 Financing Documents”),
and each such 2014 Financing Document shall be in form and substance reasonably
satisfactory to the Noteholders and shall have become effective prior to or
concurrent with the effectiveness of this Agreement;
(d)    the Noteholders shall have received a fully executed copy of that certain
Intercreditor Agreement, dated as of the Third Amendment Effective Date, by and
among the MetLife Purchasers, the Prudential Purchasers, the Administrative
Agent, the Loan Facility Lenders and the Noteholders, in substantially the form
of Exhibit B hereto, and the Obligors shall have entered into the
acknowledgement and consent attached thereto;
(e)    the Issuers shall have delivered to each Noteholder certified copies of
(i) that certain Agreement and Plan of Merger, dated as of April 14, 2014 (the
“Closing Date Acquisition Agreement”), by and among the Company, Progressive
Finance Holdings, LLC (“Progressive Finance”), Virtual Acquisition Company, LLC,
as Merger Sub, and the Representative (as defined in Closing Date Acquisition
Agreement) party thereto, (ii) that certain Purchase Agreement dated as of April
14, 2014, by and among the Company and the entities identified as “Blocker
Owners” therein, pursuant to which the Company or a Wholly Owned Subsidiary has
agreed to purchase, and such Blocker Owners have agreed to sell and assign to
the Company or another Obligor

5



--------------------------------------------------------------------------------



immediately prior to the effective time of the Closing Date Acquisition
Agreement, 100% of the outstanding equity interests in SP GE VIII-B Progressive
Blocker Corp., a Delaware corporation, and SP SD IV-B Progressive Blocker Corp.,
a Delaware corporation, and (iii) each other material document, instrument,
certificate and agreement executed and delivered in connection therewith
(together with the Closing Date Acquisition Agreement, collectively, the
“Closing Date Acquisition Documents”), each in form and substance reasonably
satisfactory to each Noteholder, and all conditions precedent (other than the
purchase of the notes to be issued under the MetLife NPA and the Prudential NPA,
and the making of loans under the Amended and Restated Sun Trust Agreement) to
the acquisition by the Company of all or substantially all of the capital stock
and/or assets of Progressive Finance and the Progressive Finance Subsidiaries
(as defined in the 2014 Prudential NPA) pursuant to the Closing Date Acquisition
Documents (the “Closing Date Acquisition”) shall have been satisfied, and the
Closing Date Acquisition shall be consummated, substantially simultaneously with
the execution hereof, in accordance with the Closing Date Acquisition Agreement,
without alteration, amendment or other change, supplement or modification of the
Closing Date Acquisition Agreement, except for waivers of conditions that are
not material or adverse to the Noteholders;
(f)    the Noteholders shall have received a fully executed Joinder Agreement
executed by Progressive Finance in the form of Exhibit D to the Note Purchase
Agreement and a joinder to the Intercreditor Agreement executed by Progressive
Finance in the form of Schedule 1 to the Intercreditor Agreement;
(g)    the Noteholders shall have received a favorable legal opinion from
Kilpatrick Townsend & Stockton LLP, as special counsel to the Obligors, dated as
of the Third Amendment Effective Date and in form and substance satisfactory to
the Noteholders;
(h)    the Noteholders shall have received a certificate from each Obligor
executed by the Secretary and one other officer of such Obligor (i) certifying
as to the certificate of formation, articles of incorporation, operating
agreement, by-laws or other similar organizational documents of such Obligor;
(ii) attaching authorizing resolutions on behalf of such Obligor (A) evidencing
approval of the transactions contemplated by this Agreement, the Notes and the
2014 Financing Documents and the execution, delivery and performance hereof and
thereof on behalf of such Obligor, (B) authorizing certain officers to execute
and deliver the same on behalf of such Obligor, and (C) certifying that such
resolutions were duly and validly adopted and have not since been amended,
revoked or rescinded; (iii) attaching a certificate of good standing for such
Obligor issued by the Secretary of State of the state of formation of such
Obligor, dated as of a recent date; and (iv) certifying as to the names, titles
and true signatures of the officers authorized to sign this Agreement on behalf
of such Obligor, and, in the case of the Issuers, the Notes;
(i)    a Private Placement number issued by Standard & Poor’s CUSIP Service
Bureau (in cooperation with the Securities Valuation Office of the National
Association of Insurance Commissioners) shall have been obtained for the Notes;
and
(j)    the Company shall have paid all reasonable fees, charges and
disbursements of counsel to the Noteholders incurred in connection with this
Agreement and the transactions contemplated hereby.

6



--------------------------------------------------------------------------------



4.
MISCELLANEOUS.

4.1.
Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF
NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
4.2.
Duplicate Originals; Electronic Signature.

Two or more duplicate originals of this Agreement may be signed by the parties,
each of which shall be an original but all of which together shall constitute
one and the same instrument. This Agreement may be executed in one or more
counterparts and shall be effective when at least one counterpart shall have
been executed by each party hereto, and each set of counterparts that,
collectively, show execution by each party hereto shall constitute one duplicate
original. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement.
4.3.
Waiver and Amendments.

Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally, or by any action or inaction, but only by an instrument in
writing signed by each of the parties signatory hereto.
4.4.
Costs and Expenses.

Whether or not the amendments contemplated by this Agreement become effective,
each of the Obligors confirms its obligation under paragraph 11B of the Note
Purchase Agreement and agrees that, on the Third Amendment Effective Date (or if
an invoice is delivered subsequent to the Third Amendment Effective Date or if
such amendments do not become effective, promptly after receiving any statement
or invoice therefor), it will pay all costs and expenses of the Noteholders
relating to this Agreement, including, but not limited to, the statement for
reasonable fees and disbursements of the Noteholders’ special counsel presented
to the Company on the Third Amendment Effective Date. The Obligors will also
promptly pay, upon receipt thereof, each additional statement for reasonable
fees and disbursements of the Noteholders’ special counsel rendered after the
Third Amendment Effective Date in connection with this Agreement.
4.5.
Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto. The provisions hereof are intended to
be for the benefit of the Noteholders and shall be enforceable by any successor
or assign of any such Noteholder, whether or not an express assignment of rights
hereunder shall have been made by such Noteholder or its successors and assigns.

7



--------------------------------------------------------------------------------



4.6.
Survival.

All warranties, representations, certifications and covenants made by the
Obligors in this Agreement shall be considered to have been relied upon by the
Noteholders and shall survive the execution and delivery of this Agreement,
regardless of any investigation made by or on behalf of the Noteholders.
4.7.
Part of Existing Note Purchase Agreement; Future References, etc.

This Agreement shall be construed in connection with and as a part of the Note
Purchase Agreement and the Notes and, except as expressly amended by this
Agreement and the Notes, all terms, conditions and covenants contained in the
Existing Note Purchase Agreement and the Existing Notes are hereby ratified and
shall be and remain in full force and effect. All references in the Note
Purchase Agreement to “Notes” shall be deemed to refer to, without limitation,
the “Notes” of the Company under, pursuant to and as amended by and defined in
this Agreement. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Agreement may refer to the Existing Note Purchase Agreement and the Existing
Notes without making specific reference to this Agreement and the Notes, but
nevertheless all such references shall include this Agreement and the Notes, as
applicable, unless the context otherwise requires.
4.8.
Affirmation of Obligations under Existing Note Purchase Agreement and Notes; No
Novation.

Anything contained herein to the contrary notwithstanding, this Agreement is not
intended to and shall not serve to effect a novation of the obligations under
the Existing Note Purchase Agreement or the Existing Notes. Instead, it is the
express intention of the parties hereto to reaffirm the indebtedness created
under the Existing Note Purchase Agreement and the Existing Notes, as amended by
this Agreement. The Obligors hereby acknowledge and affirm all of their
respective obligations under the terms of the Existing Note Purchase Agreement
and the Existing Notes. The execution, delivery and effectiveness of this
Agreement shall not be deemed, except as expressly provided herein, (a) to
operate as a waiver of any right, power or remedy of any of the Noteholders
under the Existing Note Purchase Agreement or the Existing Notes, nor constitute
a waiver or amendment of any provision thereunder, or (b) to prejudice any
rights which any Noteholder now has or may have in the future under or in
connection with the Note Purchase Agreement or the Notes or under applicable
law.
4.9.
Cancellation and Return of Existing Notes.

Upon delivery to the Noteholders of the new Notes on the Third Amendment
Effective Date as contemplated by this Agreement, the Existing Notes held by
Noteholder shall be automatically cancelled and such cancelled Existing Notes
shall be returned as soon as reasonably practicable to the Company.
[Remainder of page intentionally left blank. Next page is signature page.]



8



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf by a duly authorized officer or agent thereof.


Very truly yours,


AARON’S, INC.




By:________________________
Name:    
Title:    




AARON INVESTMENT COMPANY




By:________________________
Name:    
Title:    




AARON’S PRODUCTION COMPANY




By:________________________
Name:    
Title:    




99LTO, LLC




By:________________________
Name:    
Title:    




AARON’S LOGISTICS, LLC




By:________________________
Name:    
Title:    



[Signature Page to Amendment No. 3 to Aaron’s, Inc. 2011 Note Purchase
Agreement]



--------------------------------------------------------------------------------





AARON’S STRATEGIC SERVICES, LLC




By:________________________
Name:    
Title:    




AARON’S PROCUREMENT COMPANY, LLC




By:________________________
Name:    
Title:    







[Signature Page to Amendment No. 3 to Aaron’s, Inc. 2011 Note Purchase
Agreement]



--------------------------------------------------------------------------------





Accepted and Agreed:


The foregoing Agreement is hereby accepted as of the date first above written.


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA




By:___________________________________
Name:
Title: Vice President
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
By:    Prudential Investment Management, Inc.,
as investment manager




By:___________________________________
Name:
Title:    Vice President
THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.
By:    Prudential Investment Management (Japan),
Inc., as Investment Manager


By:    Prudential Investment Management, Inc.,
as Sub-Adviser




By:                        
Name:
Title:    Vice President
ZURICH AMERICAN INSURANCE COMPANY
By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: ______________________________
Name:    
Title:    Vice President

[Signature Page to Amendment No. 3 to Aaron’s, Inc. 2011 Note Purchase
Agreement]



--------------------------------------------------------------------------------



FORETHOUGHT LIFE INSURANCE COMPANY
By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: ______________________________
Name:    
Title: Vice President




THE GIBRALTAR LIFE INSURANCE CO.,
LTD.


By:    Prudential Investment Management Japan
Co., Ltd., as Investment Manager


By:    Prudential Investment Management, Inc.,
as Sub-Adviser




By: ______________________________
Name:    
Title: Vice President





[Signature Page to Amendment No. 3 to Aaron’s, Inc. 2011 Note Purchase
Agreement]



--------------------------------------------------------------------------------




ANNEX 1


INFORMATION AS TO NOTEHOLDERS




Name Held
Principal Amount of Notes


Prudential Retirement Insurance and Annuity Company
$46,400,000
$3,600,000


The Prudential Insurance Company of America


$42,850,000


The Prudential Life Insurance Company, Ltd.


$10,000,000


The Gibraltar Life Insurance Co., Ltd.


$9,680,000


Zurich American Insurance Company


$9,000,000


Forethought Life Insurance Company


$3,470,000


Total:


$125,000,000








Annex 1



--------------------------------------------------------------------------------




EXHIBIT A


AMENDED AND RESTATED NOTE PURCHASE AGREEMENT




[SEE ATTACHED]



Exhibit A

--------------------------------------------------------------------------------




EXHIBIT B


INTERCREDITOR AGREEMENT




[SEE ATTACHED]





Exhibit B



--------------------------------------------------------------------------------




EXHIBIT C


FORM OF NEW NOTE




EXHIBIT A
AARON’S, INC.
AARON INVESTMENT COMPANY
AARON’S PRODUCTION COMPANY
99LTO, LLC
AARON’S LOGISTICS, LLC
AARON’S PROCUREMENT COMPANY, LLC
AARON’S STRATEGIC SERVICES, LLC


AMENDED AND RESTATED SENIOR NOTE DUE APRIL 27, 2018
No. R-[__]    [Date]
$[_______]    PPN: 00257@ AA6
FOR VALUE RECEIVED, the undersigned, AARON’S, INC. (together with its
successors, herein called the “Company”), a corporation organized and existing
under the laws of the State of Georgia, and AARON INVESTMENT COMPANY, a
corporation organized and existing under the laws of Delaware (together with its
successors, herein called “AIC”), AARON’S PRODUCTION COMPANY, a corporation
organized and existing under the laws of the State of Georgia (together with its
successors, herein called “APC”), 99 LTO, LLC, a limited liability company
organized and existing under the laws of the State of Georgia (together with its
successors, herein called “99LTO”), AARON’S LOGISTICS, LLC, a limited liability
company organized and existing under the laws of the State of Georgia (together
with its successors, herein called “Logistics”), AARON’S PROCUREMENT COMPANY,
LLC, a limited liability company organized and existing under the laws of the
State of Georgia (together with its successors, herein called “Procurement”),
AARON’S STRATEGIC SERVICES, LLC, a limited liability company organized and
existing under the laws of the State of Georgia (together with its successors,
herein called “Strategic Services” and together with the Company, AIC, APC,
99LTO, Logistics and Procurement and each other Additional Obligor that from
time to time executes a Joinder Agreement pursuant to paragraph 5H, 5N or 5O of
the Note Purchase Agreement referenced below, collectively, the “Obligors”),
hereby promise to pay to [___________________], or registered assigns, the
principal sum of [___________________] DOLLARS (or so much thereof as shall not
have been prepaid) on April 27, 2018, with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance thereof at the
rate of (i) from the Date of Closing through and including April 27, 2014, 3.75%
per annum, and (ii) on and after April 28, 2014, 3.95% per annum, payable
quarterly on the 27th day of January, April, July, and October in each year,
commencing with the next such payment date succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) (i) to the extent
permitted by law, on any overdue

Exhibit C



--------------------------------------------------------------------------------




payment of interest and (ii) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Yield-Maintenance Amount,
payable quarterly as aforesaid (or, at the option of the registered holder
hereof, on demand), at a rate per annum from time to time equal to the greater
of (i) 5.95% or (ii) 2.0% over the rate of interest publicly announced by the
Bank of New York from time to time in New York City, New York as its “base” or
“prime” rate.
Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of the Bank of New
York in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.
This Note is one of a series of Amended and Restated Senior Notes (herein called
the “Notes”) issued pursuant to a Note Purchase Agreement, dated as of July 5,
2011 (as amended by that certain Amendment No. 1 to Note Purchase Agreement
dated as of December 19, 2012, that certain Amendment No. 2 to Note Purchase
Agreement dated as of October 8, 2013 and that certain Amendment No. 3 to Note
Purchase Agreement dated as of April 14, 2014 and as may be further amended,
restated, supplemented or otherwise modified from time to time, herein called
the “Note Purchase Agreement”), among the Obligors and the original purchasers
of the Notes named in the Purchaser Schedule attached thereto and is entitled to
the benefits thereof. Unless otherwise indicated, capitalized terms used in this
Note shall have the meanings ascribed to such terms in the Note Purchase
Agreement.
This Note amends and restates and is given in substitution for, but not in
satisfaction of, that certain 3.75% Senior Note Due April 27, 2018 issued by the
Obligors in favor of [______] in the original principal amount of $[______].
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Obligors may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Obligors shall not be affected by any notice to the contrary.
The Obligors agree to make required prepayments of principal on the dates and in
the amounts specified in the Note Purchase Agreement. This Note is also subject
to optional prepayment, in whole or from time to time in part, on the terms
specified in the Note Purchase Agreement.
In case an Event of Default, as defined in the Note Purchase Agreement, shall
occur and be continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Yield-Maintenance Amount) and with the effect provided in the Note Purchase
Agreement.

Exhibit C



--------------------------------------------------------------------------------




THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF NEW
YORK.
AARON’S, INC.
By: ___________________________
Name:
Title:
AARON INVESTMENT COMPANY
By: ___________________________
Name:
Title:


AARON’S PRODUCTION COMPANY




By:________________________
Name:    
Title:    




99LTO, LLC
AARON’S LOGISTICS, LLC
AARON’S STRATEGIC SERVICES, LLC
AARON’S PROCUREMENT COMPANY, LLC


By:    AARON’S, INC., as sole Manager




By:________________________
Name:    
Title:    









Exhibit C

